Citation Nr: 1828073	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-36 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Atlanta, Georgia which denied entitlement to DIC under 38 U.S.C. § 1151 (2012).


REMAND

Although further delay is regrettable, the issue on appeal must be remanded for further development.  Where VA provides an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The death certificate shows that the Veteran died from hepatic liver failure due to end stage liver disease due to non-alcohol related liver disease.  Other significant conditions, contributions to death, but not resulting in the underlying cause were cachexia, rheumatoid arthritis, and atrial fibrillation.   The appellant contends that medication prescribed by the VA, specifically, Methatrexate, caused his liver disease which resulted in his death.  

In September 2013 a VA doctor provided an opinion that the Veteran's death was at least as likely as not (greater than 50 percent probability) proximately due to or the result of the Veteran's service medical condition.  However, the Veteran did not have a service-connected disability at the time of death.  Therefore, the Board finds that opinion is not probative since the doctor was not fully informed of the pertinent factual premises and medical history of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A VA employee reported contact with that VA doctor which clarified that opinion in a September 2013 report of general information.  The doctor stated that long-term Methotrexate use predisposed the Veteran to develop liver disease.  However, the doctor stated that is a known side effect which would have been discussed with the Veteran and family.  The doctor opined that there was no error on the part of the VA medical center that prescribed Methotrexate.

Although the doctor noted that liver disease is a known side effect of long-term Methotrexate use, there is no indication that the doctor considered whether a physician exercising the degree of skill and care ordinarily required of the medical profession, reasonably should have prescribed iron pills and Methotrexate to a patient with the Veteran's age and health complications, to specifically include elevated liver enzymes.

The Board finds that doctor's opinion addendum was not fully articulated and supported by a reasoned analysis, and therefore also has no probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The earliest VA medical record associated with the claims file was from February 2010.  That podiatry record diagnosed rheumatoid arthritis of the left ankle, and scheduled a follow up visit to review the Veteran's radiographic images and plan of care.  However, no discussion regarding the prescription of Methotrexate was indicated.  A September 2010 VA treatment record listed a prescription of Methotrexate as pending.  A November 2010 VA treatment record listed a prescription of Methotrexate as active.

However, there is no VA treatment record which documented the medical visit in which a VA doctor prescribed Methotrexate.  Moreover, the medical records associated with the claims file do not indicate that the Veteran and Appellant were given a careful explanation by a practitioner of the proposed course of treatment, to include the risk of liver disease, the opportunity to ask questions, to indicate comprehension of the information provided, or to freely give consent to the proposed course of treatment.  38 C.F.R. § 17.32(b) (2017).

Therefore, the Board finds that a more complete medical record is required prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA medical records for the Veteran from the Carl Vinson VA Medical Center in Dublin, Georgia and the Malcom Randall VA Medical Center in Gainesville, Florida, to include informed consent records.  

2.  Obtain an addendum opinion from the VA physician who provided the September 2013 opinion, if available, or other equally qualified physician.  The physician should review the claims file, to include this remand, and note that review in the opinion.  The doctor should provide the following opinion:

(a)  Is it at least as likely as not (50 percent or greater probability) that VA physicians failed to treat the Veteran by prescribing iron pills and Methotrexate to a patient with elevated liver enzymes; and whether a physician exercising the degree of skill and care ordinarily required of the medical profession, reasonably should have prescribed iron pills and Methotrexate to a patient with the Veteran's age and health complications, to specifically include elevated liver enzymes.

(b)  Is it at least as likely as not (50 percent or greater probability) that the hepatic failure and liver disease was caused by the iron pills and Methotrexate prescribed to a patient with elevated liver enzymes and was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or was an event not reasonably foreseeable?

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

